Earle, J.
delivered the opinion of the Court.
This cause was decided in Anne Arundel County Court, Upon facts agreed on, and stated between the parties. The statement briefly represents Charles’s right to freedom under the will of his deceased master, John W. Beard, and points to and sets out the particular clause by which he claims it. What is the true meaning of the testator in this clause seems to have been the sole question submitted to that court, and can alone have our attention in revising their decision. We concur with the Judges in thinking that John W. Beard intended that Charles should be a free man on the first day of January, 1827; it could not have been his intention that the condition mentioned, should have been performed by Charles precedent to that day, as the acts to be done consist of payments to be made by him annually, as long as he may live.
Considered as a condition to be performed subsequent to freedom, it presents a question upon which we need not give an opinion, as it is one in which the executor can have no interest.
The subject of assets insisted on in the argument, is not before us, and we shall express no opinion, in relation to it. If it deeply concerns the executor, we can-only say, that he has had ample time to understand his situation as to assets, and to take legal steps for his security.
We affirm the judgement of Anne Arundel County Court.